PER CURIAM.
The trial judge entered a judgment declaring that William P. Hyatt and Nealie Hyatt were the sole owners of a house and lot in Madisonville, having acquired the undivided one-half interest of T. C. O’Bryan and his wife by deed, the dower interest of Mrs. J. W. Dockery by the same instrument, and the interests of the other previous owners through adverse possession for a period longer than IS years.
While there was no specific finding as to .the value of the property in dispute, the record reveals clearly that that interest was in excess of $200.
We think there is sufficient evidence to support the ruling that the parties were co-tenants, and that William P. Hyatt and Nealie Hyatt became the sole owners through adverse possession.
The motion for an appeal is overruled, and the judgment is affirmed.